655 So. 2d 123 (1995)
James DYER, Petitioner,
v.
STATE of Florida, Respondent.
No. 95-342.
District Court of Appeal of Florida, Fifth District.
March 31, 1995.
James Wesley Dyer, Polk City, pro se.
No Appearance for respondent.
W. SHARP, Judge.
Dyer has filed a petition for writ of habeas corpus to obtain a belated appeal, arguing ineffective assistance of appellate counsel. He is currently serving a ten year sentence, which was imposed on July 10, 1990. That case was appealed to this court, and his judgment and sentence were affirmed. Dyer v. State, 586 So. 2d 349 (Fla. 5th DCA 1991). He also filed a previous petition for writ of habeas corpus with this court, which was denied on January 3, 1992.
In this petition, Dyer claims appellate counsel should have argued the trial court erred by conducting an ex parte hearing on the state's motion for extension of the speedy trial time, without petitioner or his counsel being present. He also alleged appellate counsel failed to argue the trial court erred in not specifying the exact duration of the speedy trial extension. Both of these issues were raised and argued in Dyer's earlier petition for writ of habeas corpus.
Successive petitions for habeas corpus should be denied as an abuse of procedure. See Johnson v. Singletary, 647 So. 2d 106 (Fla. 1994); Lambrix v. Singletary, 641 So. 2d 847 (Fla. 1994). Accordingly, Dyer's petition in this cause is denied.
Petition for Writ of Habeas Corpus DENIED.
GOSHORN and PETERSON, JJ., concur.